              Case 21-10023-JTD               Doc 279         Filed 07/08/21         Page 1 of 20




                          1N THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

WARDMAN HOTEL OWNER, L.L.C.,1                                   Case No. 21-10023 (JTD)

                                    Debtor
                                                      Objection Deadline: July 29, 2021 at 4:00 p.m.
                                                      Hearing Date: To be scheduled if necessary




                       SECOND 1~IONTHLY APPLICATION FOR
               COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                 P~iCHULSHI STANG ZIEHL & JOl~TES LLP, AS COUNSEL
               FOR THE DEBTOR AND DEBTOR IN POSSESSION FOR THE
             PERIOD FROM FEBRUARY 1, 2021 THROUGH FEBRUARY 28, 2021

 Name of Applicant:                                       Pachulski Stang Ziehl &Jones LLP
 Authorized to Provide Professional Services
                                                          Debtor and Debtor in Possession
 to:
                                                          Effective as of January 11, 2021 by order
 Date of Retention:
                                                          signed on or about February 5, 2021
 Period for which Compensation and
                                                          February 1, 2021 through February 28, 2021
 Reimbursement is Sought:
 Amount of Compensation Sought as Actual,
                                                          $372,610.00
 Reasonable and Necessary:
 Amount of Expense Reimbursement Sought
                                                          $   g~g52.24
 as Actual, Reasonable and Necessary:

This is a:         x monthly            interim          final application.

                  The total- time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.




~ The last four digits of the Debtor's U.S. taa identification number are 9717. 7'he Debtor's mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.


DOCS DE235026.2 92203/001
               Case 21-10023-JTD         Doc 279     Filed 07/08/21   Page 2 of 20




                                  PRIOR APPLICATIONS FILED




                                     PSZ&J PROFESSIONALS




 Laura Davis Jones            Partner 2000; Joined Firm 2000;   $1,445.00   92.00    $132,940.00
                              Member of DE Bar since 1986
 David M. Bertenthal          Partner 1999; Member of CA Bar    $1,275.00   50.50    $ 64,387.50
                              since 1993
 Richard J. Gruber            Of Counse12008; Member of CA      $1,275.00    1.20    $   1,530.00
                              Bar since 1982
 Karen B. Dine                Of Counse12020; Member of NY      $1,195.00    8.80    $ 10,516.00
                              Bar since 1994
 Maxim B. Litvak              Partner 2004; Member of TX Bar    $1,125.00   37.00    $ 41,625.00
                              since 1997; Member of CA Bar
                              since 2001
 Mary F. Caloway              Of Counse12020; Member of DE      $1,095.00    0.20    $    219.00
                              Bar since 1992
 Timothy P. Cairns            Partner 2012; Member of DE Bar    $ 875.00    75.60    $ 66,150.00
                              since 2002-2014; 2017-Present
 Gillian N. Brown             Of Counse12016; Member of DC      $ 850.00     7.80    $   6,630.00
                              Bar since 2008; Member of NY
                              Bar since 2010; Member of TX
                              Bar since 2018
 William L. Ramseyer          Of Counse11989; Member of CA      $ 850.00     9.80    $   8,330.00
                              Bar since 1980
 Cia H. Mackle                Of Counse12007; Member of FL      $ 750.00    14.70    $ 11,025.00
                              Bar since 2006
 Brittany M. Michael          Of Counse12020; Member of MN      $ 695.00     9.90    $   6,880.50
                              Bar since 2015; Member of NY
                              Bar since 2019
 Patricia J. Jeffries         Paralegal 1999                    $ 460.00     8.40    $ 3,864.00
 Patricia E. Cuniff           Paralega12000                     $ 460.00    26.80    $ 12,328.00
 Cheryl A. Knotts             Paralega12000                     $ 425.00     0.20    $     85.00



DOGS DF.,235026.2 92203/001
             Case 21-10023-JTD   Doc 279     Filed 07/08/21   Page 3 of 20




                             Grand Total:     $372,610.00
                             Total Hours:          359.40
                             Blended Rate:      $1,036.76




DOGS DE235026.2 92203/001
             Case 21-10023-JTD              Doc 279        Filed 07/08/21         Page 4 of 20




                                 COMPENSATION BY CATEGORY

                                                                       ~~
                                                                       ~:"
 Asset Analysis/Recovery                                                      77.10              $ 79,166.00
 Asset Disposition                                                             4.40              $ 6,358.00
 Bankruptcy Litigation                                                       156.30              $175,949.00
 Case Administration                                                          19.30              $ 9,971.00
 Claims Admin./Objections                                                     14.10              $ 17,875.50
 Compensation of Prof./Others                                                  1.30              $    791.50
 Executory Contracts                                                           7.10              $ 6,780.50
 Financial Filings                                                            25.80              $ 20,12 i .00
 Financing                                                                    22.70              $ 25,300.50
 General Business Advice                                                       2.00              $ 2,475.00
 Litigation (Non-Bankruptcy)                                                   3.20              $ 3,280.00
 Meeting of Creditors                                                          8.40              $ 9,529.50
 Operations                                                                    1.40              $    807.00
 Retention of Professional                                                     2.30              $ 1,955.00
 Retention of Prof./Others                                                    12.80              $ 11,200.50
 Tax Issues                                                                    1.20              $ 1,050.00


                                          EXPENSE SUMMARY




- PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS DE235026.2 92203/001
              Case 21-10023-JTD               Doc 279          Filed 07/08/21        Page 5 of 20




                              IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11

WARDMAN HOTEL OWNER, L.L.C.,1                              ) Case No. 21-10023 (JTD)

                                    Debtor.                )
                                                      Objection Deadline: July 29, 2021 at 4:00 p.m.
                                                      Hearing Date: To be scheduled if necessary




                      SECOND MONTHLY APPLICATION FOR
              COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                PACHULSKI STANG ZIEIIL &JONES LLP, AS COUNSEL
              FOR THE DEBTOR AND DEBTOR IN POSSESSION FOR THE
            PERIOD FROM FEBRUARY 1, 2021 THROUGH FEBRUARY 28, 2021

                   Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code") and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the "Bankruptcy Rules"), and the "Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals," signed on ot• about February 5, 2021

("Administrative Order"), Pachulski Stang Ziehl &Jones LLP ("PSZ&J" or the "Firm"),

Counsel for the Debtor and Debtor in Possession, hereby submits its Second Monthly

Application for Compensation and for Reimbursement of Expenses for the Period from February

1, 2021 through February 28, 2021 (the "Application")

                  By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $372,610.00 and actual and necessary expenses in the amount of $8,852.24 for

a total allowance of $381,462.24 and payment of $298,088.00 (80% of the allowed fees) and


~ The last four digits of the Debtor's U.S. tax identification number are 9717. The Debtor's mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.


llOCS DF.235026.2 92203/001
              Case 21-10023-JTD              Doc 279     Filed 07/08/21      Page 6 of 20




reimbursement of $8,852.24 (100% of the allowed expenses) for a total payment of $306,940.24

for the period February 1, 2021 through February 28, 2021 (the "Interim Period"). In support of

this Application, PSZ&J respectfully represents as follows:

                                                Background

                             On January 11, 2021 (the "Petition Date"), the Debtor commenced this

case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The

Debtor has continued in possession of its property and continued to operate and manage its

business as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee or examiner has been appointed in the Debtor's chapter 11 case.

                  2.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                             On or about February 5, 2021, the Court signed the Administrative Order,

authorizing certain professionals ("Professionals") to submit monthly applications for' intet•im

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made within twenty-one (21) days after service of the

monthly fee application the Debtor is authorized to pay the Professional eighty percent (80%) of

the requested fees and one hundred percent (100%) of the requested expenses. Beginning with

the period ending March 31, 2021 and at three-month intervals thereafter, or such other intervals

convenient to the Court, each of the Professionals may file and serve an interim application for




DOCS DG:235026.2 )2203/001
             Case 21-10023-JTD             Doc 279     Filed 07/08/21     Page 7 of 20




allowance of the amounts sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court.

                 4.         The retention of PSZ&J, as Counsel for the Debtor and Debtor in

Possession, was approved effective as of January 11, 2021 by this Court's "Order Put•suant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Counsel for the Debtor and Debtor in Possession Effective as of the Petition Date,"

signed on or about February 5, 2021 (the "Retention Order"). The Retention Order authorized

PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.

                      PSZ&J's APPLICATION FOR COMPENSATION AND
                          FOR REIMBURSEMENT OF EXPENSES

                                   Compensation Paid and Its Source

                 5.         All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtor.

                 6.         PSZ&J has received no payment and no promises for payment from any

source other than the Debtor for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtor during the year prior to the Petition Date in the amount of $240,000 in




DOGS D~235026.2 92203/001
             Case 21-10023-JTD              Doc 279       Filed 07/08/21     Page 8 of 20




connection with the preparation of initial documents and the prepetition representation of the

Debtor.

                                               Fee Statements

                  7.         The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J's knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy Rules.

PSZ&J's time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of "lumping" and, unless time was spent in one time frame on a variety of

different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J's charges for its professional set•vices are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working "travel time" to fifty percent

(50%) of PSZ&J's standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.

                                      Actual and Necessary Expenses

                             A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J's

photocopying machines automatically record the number of copies made when the person that is




DOGS DL:235026.2 92203/001                            4
             Case 21-10023-JTD              Doc 279      Filed 07/08/21      Page 9 of 20




doing the copying enters the client's account numbef• into a device attached to the photocopier•.

PSZ&J summarizes each client's photocopying charges on a daily basis.

                 9.         PSZ&J charges $25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J's calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                 10.        With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.        PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the Amef•ican Bar Association's ("ABA") guidelines, as set fot•th in the

ABA's Statement of Principles, dated January 12, l 995, regarding billing for disbursements and

other charges.

                                     Summary of Services Rendered

                 12.        The names of the partners and associates of PSZ&J who have rendered

professional services in this case during the Interim Period, and the paralegals and case




DOCS DE235026.2 92203/001                            5
             Case 21-10023-JTD              Doc 279       Filed 07/08/21     Page 10 of 20




management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                  13.        PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtor on a regular basis with respect to various matters in connection with the Debtor's

bankruptcy case, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J's efforts have been extensive due to the size and complexity of

the Debtor's bankruptcy case.

                                      Summary of Services by Project

                  14.        The services rendered by PSZ&J during the Interim Period can be grouped.

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.

             A.         Asset Analysis/Recovery

                  15.        This category relates to work regarding asset analysis and recovery issues.

During the Interim Period, the Firm, among other things: (1) reviewed and analyzed issues




DOCS DE:235026.2 92203/00]                            6
             Case 21-10023-JTD              Doc 279       Filed 07/08/21     Page 11 of 20




regarding group contracts; (2) reviewed and analyzed contracts and related materials, and

prepared a summary of provisions; (3) reviewed and analyzed the essential terms in customer

contracts; (4) performed research; (5) reviewed and analyzed issues regarding Marriott;

(6) reviewed and analyzed reservation issues; and (7) corresponded and conferred regarding asset

analysis and recovery issues.

                             Fees: $79,166.00;     Hours: 77.10

             B.         Asset Disposition

                  16.        This category relates to work regarding sales and other asset disposition

issues. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed

issues regarding sale and potential bidders; and (2) corresponded regarding bid procedures.

                             Fees: $6,358.00;      Hours: 4.40

             C.         Bankruptcy Litigation

                  17.        This category relates to work regarding motions and adversary

proceedings in the Bankruptcy Court. During the Interim Period, the Firm, among other things:

(1) reviewed and analyzed venue opposition issues, and performed work regarding an opposition

to the Marriott motion to change venue; (2) performed work regarding a response to the Marriott

recoupment motion; (3) reviewed and analyzed, and responded to, United States Trustee

comments regarding Second Day Motions; (4) attended to deposition scheduling issues;

(5) performed research; (6) reviewed and analyzed issues regarding customer contracts and

advance registration; (7) performed work regarding Agenda Notices and Hearing Binders;

(8) reviewed and analyzed document requests and deposition notices from Marriott; (9) prepared




DOGS DE:235026.2 92203/001                            7
              Case 21-10023-JTD              Doc 279      Filed 07/08/21      Page 12 of 20




for and defended the J. Paulsen deposition; (10) reviewed and analyzed equipment return issues;

(11) reviewed and analyzed the PacLife joinder to objection to venue transfer motion;

(12) attended to scheduling and strategy issues; (13) reviewed and analyzed the PacLife response

to Marriott recoupment motion; (14) reviewed and analyzed the Marriott venue reply;

(15) reviewed and analyzed conference reservation issues; (16) reviewed and analyzed evidence

and arguments in preparation for a hearing on February 9, 2021; (17) performed work regarding

potential witness lists; (18) reviewed and analyzed the Marriott response regarding the

recoupment motion; (19) prepared for and attended a hearing on February 9, 2021 regarding

Second Day motions and venue issues; (20) prepared for and attended a continued hearing on

February 10, 2021 regarding venue issues; (21) performed work regarding an order denying

venue motion; (22) reviewed and analyzed union issues; (23) reviewed and analyzed issues

regarding group contracts; (24) reviewed and analyzed issues regarding the PSAV access

agreement; and (25) conferred and corresponded regarding bankruptcy litigation issues.

                              Fees: $175,949.00;    Hours: 156.30

              D.         Case Administration

                   18.        This category relates to work regarding administration of this case.

During the Interim Period, the Firm, among other things: (1) maintained a memorandum of

critical dates; (2) maintained document control; (3) prepared and distributed a daily memo

narrative; and (4) corresponded and conferred regarding case administration issues.

                              Fees: $9,971.00;      Hours: 19.30




DOCS DL-;235026.2 92203/00]
             Case 21-10023-JTD             Doc 279        Filed 07/08/21   Page 13 of 20




              E.         Claims Admin/Objections

                   19.       This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) responded to creditor

inquiries; (2) performed work regarding union issues; (3) performed research; (4) reviewed and

analyzed bar date issues; and (5) corresponded and conferred regarding claim issues.

                             Fees: $17,875.50;     Hours: 14.10

              F.         Compensation of Professionals--Others

                   20.       This category relates to work regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding an interim compensation procedures motion, and reviewed and analyzed issues

regarding the Pryor Cashman matter.

                             Fees: $791.50;        Hours: 1.30

              G.         Executory Contracts

                   21.       This category relates to work regarding executory contracts and unexpired

leases of real property. During the Interim Period, the Firm, among other things: (1) reviewed

and analyzed the Marriott objection to the motion to reject Hotel Management Agreement;

(2) performed work regarding an order to reject Hotel Management Agreement; (3) reviewed and

analyzed customer contracts; (4) performed work regarding settlement issues; (5) reviewed and

analyzed union issues; and (6) corresponded and conferred regarding executory contract issues.

                             Fees: $6,780.50;      Hours: 7.10




DOCS DL:235026.2 92203/00]                            ~
             Case 21-10023-JTD               Doc 279      Filed 07/08/21     Page 14 of 20




              H.         Financial Filings

                   22.        This category relates to work regarding compliance with reporting

requirements. During the Interim Period, the Firm, among other things: (1) performed work

regarding Schedules and Statements; (2) reviewed and analyzed issues regarding the Initial

Debtor Interview ("IDI"); (3) prepared fot• and attended the IDI; (4) performed work regarding

Monthly Operating Reports; and (5) corresponded and conferred regarding financial filings

issues.

                              Fees: $20,121.00;     Hours: 25.80

              I.         I+inancing

                   23.        This category relates to issues regarding Debtor in Possession ("DIP")

financing and use of cash collateral. During the Interim Period, the Firm, among other things:

(1) reviewed and analyzed an objection of the condo association to the proposed DIP financing

order; (2) performed work regarding a final DIP financing order; (3) performed work regarding a

cash management order; (4) reviewed and analyzed the Marriott DIP financing objection;

(5) performed work regarding an Omnibus reply in support of DIP financing motion;

(6) performed work regarding a motion to ale late reply re DIP financing motion; (7) reviewed

and analyzed set-off issues; (8) performed work regarding draw requests and variance reporting;

and (9) corresponded and conferred regarding financing issues.

                              Fees: $25,300.50;     Hours: 22.70




UOCS DC-:235026.2 92203/001                           1
             Case 21-10023-JTD               Doc 279      Filed 07/08/21    Page 15 of 20




             J.         General Business Advice

                  24.       This category relates to issues regarding general business advice. During

the Interim Period, the Firm, among other things, reviewed and analyzed vendor and equipment

issues.

                            Fees: $2,475.00;      Hours: 2.00

             K.         Litigation (Non-Bankruptcy)

                  25.       This category relates to issues regarding litigation in non-Bankruptcy

Courts. During the Interim Period, the Firm, among other things, reviewed and analyzed stay

and transfer issues regarding Maryland litigation.

                            Fees: $3,280.00;      Hours: 3.20

             L.         Meeting of Creditors

                  26.       This category relates to work regarding meeting of creditors issues.

During the Interim Period, the Firm, among other things, prepared for and attended a Section 341

meeting of creditors.

                            Fees: $9,529.50;      Hours: 8.40

             M.         Operations

                  27.       This category relates to issues regarding operations. During the Interim

Period, the Firm, among other things, performed work regarding a utility motion and order, and

reviewed and analyzed vendor issues.

                            Fees: $807.00;        Hours: 1.40




DOCS DE235026.2 92203/001                            11
             Case 21-10023-JTD              Doc 279        Filed 07/08/21    Page 16 of 20




             N.         Retention of Professionals

                  28.        This category relates to work regarding the retention of the Firm. During

the Interim Period, the Firm, among other things, performed work regarding its retention

application and order, and regarding a supplemental declaration in support of the retention

application.

                             Fees: $1,955.00;      Hours: 2.30

             O.         Retention of Professionals--Others

                  29.        This category relates to work regarding the retention of professionals,

other than the Firm. During the Interim Period, the Firm, among other things: (1) performed

work regarding the Pryor Cashman and Eastdil retention applications; (2) reviewed and

responded to United States Trustee comments regarding retention applications; (3) performed

work regarding Ordinary Course Professionals issues; (4) performed work regarding orders;

(5) performed research; and (6) corresponded and conferred regarding retention issues.

                             Fees: $11,200.50;     Hours: 12.80

             P.         Tax Issues

                  30.        This category relates to work regarding tax issues. During the Interim

Period, the Firm, among other things, reviewed and analyzed tax return issues.

                             Fees: $1,050.00;      Hours: 1.20

                                            Valuation of Services

                  31.        Attorneys and paraprofessionals of PSZ&J expended a tota1359.40 hours

in connection with their representation of the Debtor during the Interim Period, as follows:




DOCS D~:23502G.2 92203/001                            IZ
             Case 21-10023-JTD        Doc 279        Filed 07/08/21   Page 17 of 20




        ~: ~S 9f~~                               ~              ~ ~ .:;

         a~ ~~ k~,~




 Laura Davis Jones          Partner 2000; Joined Firm 2000;     $1,445.00    92.00    $132,940.00
                            Member of DE Bar since 1986
 David M. Bertenthal        Partner 1999; Member of CA Bar      $1,275.00    50.50    $ 64,387.50
                            since 1993
 Richard J. Gruber          Of Counse12008; Member of CA        $1,275.00     120     $   1,530.00
                            Bar since 1982
 Karen B. Dine              Of Counsel 2020; Member of NY       $1,195.00     8.80    $ 10,516.00
                            Bar since 1994
 Maxim B. Litvak            Partner 2004; Member of TX Bar      $1,125.00    37.00    $ 41,625.00
                            since 1997; Member of CA Bar
                            since 2001
 Mary F. Caloway            Of Counse12020; Member of DE        $1,095.00     0.20    $    219.00
                            Bar since 1992
 Timothy P. Cairns          Partner 2012; Member of DE Bar      $ 875.00     75.60    $ 66,150.00
                            since 2002-2014; 2017-Present
 Gillian N. Brown           Of Counse12016; Member of DC        $ 850.00      7.80    $   6,630.00
                            Bar since 2008; Member of NY .
                            Bar since 2010; Member of TX
                            Bar since 2018
 William L. Ramseyer        Of Counse11989; Member of CA        $ 850.00      9.80    $   8,330.00
                            Bar since 1980
 Cia H. Mackie              Of Counsel 2007; Member of FL       $ 750.00     14.70    $ 11,025.00
                            Bar since 2006
 Brittany M. Michael        Of Counse12020; Member of MN        $ 695.00      9.90    $   6,880.50
                            Bar since 2015; Member of NY
                            Bar since 2019
 Patricia J. Jeffries       Paralegal 1999                      $   460.00    8.40    $ 3,864.00
 Patricia E. Cuniff         Paralega12000                       $   460.00   26.80    $ 12,328.00
 Cheryl A. Knotts           Paralega12000                       $   425.00    0.20    $     85.00
 Andrea R. Paul             Case Management Assistant 2001      $   375.00    5.70    $ 2,137.50
 Charles J. Bouzoukis       Case Management Assistant 2001      $   375.00    3.50    $ 1,225.00
 Karen S. Neil              Case Management Assistant 2003      $   375.00    5.40    $ 2,025.00
 Beatrice M. Koveleski      Case Management Assistant 2009      $   375.00    1.90    $    712.50

                                   Grand Total:       $372,610.00
                                   Total Hours:            359.40
                                   Blended Rate:        $1,036.76




DOCS DC235026.2 92203/001                      13
             Case 21-10023-JTD              Doc 279       Filed 07/08/21     Page 18 of 20




                  32.        The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J's normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period is

$372,610.00.

                  33.        In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                  WHEREFORE, PSZ&J respectfully requests that, for the period of February 1,

2021 through February 28, 2021, an interim allowance be made to PSZ&J for compensation in

the amount of $372,610.00 and actual and necessary expenses in the amount of $8,852.24 for a

total allowance of $381,462.24 and payment of $298,088.00 (80% of the allowed fees) and




DOGS DE:235026.2 92203/001                           14
            Case 21-10023-JTD        Doc 279        Filed 07/08/21    Page 19 of 20




reimbursement of $8,852.24 (100% of the allowed expenses) be authorized for a total payment of

$306,940.24; and for such other and further relief as this Court deems proper.

Dated: July 8, 2021                  PACHULSKI STANG ZIEHL &JONES LLP


                                            /s/ Laura Davis Jones
                                     Laura Davis Jones (DE Bar No. 2436)
                                     David M. Bertenthal (CA Bar No. 167624)
                                     Timothy P. Cairns (DE Bar No. 4228)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, Delaware 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email: li ones(a~szjlaw.com
                                            dbertenthal(a~szjlaw.com
                                            tcairns(cr~,pszjlaw.com

                                     Counsel for the Debtor and Debtor in Possession




DOGS DE235026.2 92203/001                      IS
              Case 21-10023-JTD              Doc 279      Filed 07/08/21       Page 20 of 20




                                               DECLARATION

 STATE OF DELAWARE

 COUNTY OF NEW C~ISTLE


                   Laura Davis Jones, after being duly sworn according to law, deposes and says:

                   a)         I ain a partnex with the applicant law firm Pachulski Stang Ziehl &Jones

 LLP, and have been adnlztted to appear before this Court.

                   b)         I am familiar with the work performed nn behalf of the debtor and debtor

 in possession by the lawyers and pa~•aprofessionals of PSZ&J.

                   c)         I have reviewed the foregoing ~.pplication and the facts set forth therein

 are true and correct to the best of my knowledge, information and belie£ Moreovez•, I have

 reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about February 5,

2021 and submit that the Application substantially complies with such Rule and Order.




                                                   aura ,airsJones




llOCS llli23502G.192203/001
